
	
		II
		Calendar No. 410
		110th CONGRESS
		1st Session
		S. 221
		[Report No. 110–190]
		IN THE SENATE OF THE UNITED STATES
		
			January 9, 2007
			Mr. Grassley (for
			 himself, Mr. Feingold,
			 Mr. Kohl, Mr.
			 Harkin, Mr. Hagel,
			 Mr. Leahy, Mr.
			 Johnson, Mr. Durbin, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			October 4, 2007
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend title 9, United States Code, to
		  provide for greater fairness in the arbitration process relating to livestock
		  and poultry contracts.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Contracts for Growers Act of
			 2007.
		2.Election of
			 arbitration
			(a)In
			 generalChapter 1 of title 9,
			 United States Code, is amended by adding at the end the following:
				
					17.Livestock and poultry
				contracts
						(a)DefinitionsIn this section:
							(1)LivestockThe term livestock has the
				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921
				(7 U.S.C.
				182(a)).
							(2)Livestock or
				poultry contractThe term
				livestock or poultry contract means any growout contract,
				marketing agreement, or other arrangement under which a livestock or poultry
				grower raises and cares for livestock or poultry.
							(3)Livestock or
				poultry growerThe term
				livestock or poultry grower means any person engaged in the
				business of raising and caring for livestock or poultry in accordance with a
				livestock or poultry contract, whether the livestock or poultry is owned by the
				person or by another person.
							(4)PoultryThe term poultry has the
				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921
				(7 U.S.C.
				182(a)).
							(b)Consent to
				arbitrationIf a livestock or
				poultry contract provides for the use of arbitration to resolve a controversy
				under the livestock or poultry contract, arbitration may be used to settle the
				controversy only if, after the controversy arises, both parties consent in
				writing to use arbitration to settle the controversy.
						(c)Explanation of
				basis for awardsIf
				arbitration is elected to settle a dispute under a livestock or poultry
				contract, the arbitrator shall provide to the parties to the contract a written
				explanation of the factual and legal basis for the
				award.
						.
			(b)Technical and
			 conforming amendmentThe
			 table of sections for chapter 1 of title 9, United States Code, is amended by
			 adding at the end the following:
				
					
						17. Livestock and poultry
				contracts.
					
					.
			3.Effective
			 dateThe amendments made by
			 section 2 shall apply to a contract entered into, amended, altered, modified,
			 renewed, or extended after the date of enactment of this Act.
		
	
		October 4, 2007
		Reported without amendment
	
